Citation Nr: 1617457	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for right ear hearing loss disability. 

3. Entitlement to an initial compensable rating for a service-connected left ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  

The matter of entitlement to an initial compensable rating for left ear hearing loss is the subject of the remand portion of this action, and is REMANDED to the RO via the Appeals Management Center.  


FINDINGS OF FACT

1. An October 1970 rating decision denied service connection for right ear hearing loss disability.   

2. The evidence associated with the claims file subsequent to the October 1970 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right ear hearing loss disability.

3. Right ear hearing loss is etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  Post-service VA medical records have been obtained.  The Veteran has been provided a VA examination which is adequate.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent evidence of record at the time of the October 1970 rating decision included the Veteran's service medical records, which did not show a diagnosis of right ear hearing loss for VA purposes.  Pertinent evidence associated with the file subsequent to the October 1970 rating decision includes an October 2014 VA examination which shows that the Veteran currently has a diagnosis of right ear hearing loss for VA purposes.  

The Board finds that the October 2014 VA examination report is new and material.  The evidence of a right ear hearing loss disability for VA purposes is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is warranted.

Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has a right ear hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, he has asserted that while on active service working as an aircraft mechanic, he was exposed to frequent noise from jet engines, which caused his right ear hearing loss.  Notably, the Veteran has established service connection for left ear hearing loss and bilateral tinnitus as a result of acoustic trauma sustained in active service.  Therefore, the Board finds the Veteran's statements regarding noise exposure in service credible and concedes exposure to acoustic trauma while in active service.  

A review of the Veteran's service medical records shows that the Veteran experienced some level of shift in hearing acuity during active service, as is evidenced by a September 1966 enlistment audiogram and a March 1970 audiogram.  However, at the time of separation from active service, the Veteran did not have hearing loss in either ear for VA purposes.  The remainder of the service medical records are silent for any complaints or treatment for right ear hearing loss.  

At a May 2009 VA audiology examination, the examiner diagnosed mild sensorineural right ear hearing loss. from 2000 to 8000 Hertz.  The examiner did not provide an etiological opinion in relation to the Veteran's right ear hearing loss, but the audiological results reported did not show a diagnosis or right ear hearing loss for VA purposes.   

At the October 2014 VA audiological examination, the examiner diagnosed right ear sensorineural hearing loss.  The audiological results showed that the Veteran had a diagnosis of right ear hearing loss for VA purposes at that time.  An etiological opinion was not requested of the VA examiner.  

Also of record are VA outpatient treatment records, which consistently document the Veteran's reports of decreased hearing acuity, bilaterally, since separation from active service.  

The Veteran is competent to report when he first experienced right ear hearing loss and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.  

The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify right ear hearing impairment, and his statements regarding those symptoms are credible.

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  He competently reports that he first experienced right ear hearing impairment in active service and that he has continued to experience right ear hearing impairment since separation from service.  These statements are found credible by the Board.  Additionally, the Board finds it significant that the Veteran has been granted service connection for left ear hearing loss disability and bilateral tinnitus as a result of in-service noise exposure.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a right ear hearing loss disability is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran, and the Board finds that the Veteran has left ear hearing loss disability as the result of acoustic trauma during service.  Therefore, entitlement to service connection for right ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a right ear hearing loss disability is granted.

Entitlement to service connection for a right ear hearing loss disability is granted.


REMAND

The Board notes that the award of service connection for right ear hearing loss will affect the hearing loss matter currently on appeal.  Depending on the effective date assigned the grant of service connection for right ear hearing loss, the determination of the proper rating for hearing loss will require consideration of the impairment present in both ears.  Consequently, the Board will remand the matter to allow the Agency of Original Jurisdiction to evaluate the hearing impairment in light of the grant of service connection for right hear hearing loss.

In addition, the Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In this case, the May 2009 VA audiological evaluation report does not discuss the functional effects of the Veteran's hearing loss disability, and the October 2014 VA audiological evaluation report is somewhat lacking in its description of the functional effects of the Veteran's hearing loss disability, only noting that the Veteran required increased volume when watching television.  In light of this, the Board finds that another VA examination is warranted.

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Schedule the Veteran for a VA audiological examination by a physician with appropriate expertise to determine the severity of the Veteran's bilateral hearing loss.  All indicated studies, including audiometric testing should be performed, and all findings should be reported in detail.  The examiner should also fully describe the functional effects of the Veteran's bilateral hearing loss.  The rationale for any opinions offered should be provided.

2.  Thereafter, readjudicate the issue remaining on appeal.  If any decision remains averse to the Veteran, issue a supplemental statement of the case, and provide the Veteran and his representative an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


